Title: From Thomas Jefferson to Isaac Briggs, 14 March 1805
From: Jefferson, Thomas
To: Briggs, Isaac


                  
                     Dear Sir 
                     
                     Washington Mar. 14. 05.
                  
                  Your letter of Feb. 9. comes to hand in the moment of my departure on a short visit to Monticello. I have time therefore only to thank you for the information it contains, and to pray you to continue it, as it is impossible for me to govern without information. I wish to know every thing & then do what I find is right. on your information I have reliance.—your map & report arrived 3 or 4 days only before Congress rose. I communicated them. they were entirely disposed to compensate your labour, but they had past the stage of appropriations. an effort was made to insert an appropriation in the Post office bill which was still unpassed; but it was declared to be so unprecedented, & so dangerous to let appropriations be slipt into bills so much out of their due course that it was struck out; and it was too late to introduce it otherwise. it lies over therefore for next session. in the mean time mr Gallatin says you need not suffer for the money, as you are authorized to draw as surveyor, & may draw the more largely, to be allowed in your future accounts. I have written to Govr. Claiborne about the location & survey of La Fayette’s lands. pray attend to it, as you would were it my case. it is nearer my heart than my own concerns. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P. S. the members talked of allowing 1000. or 1200. D. for expenses & services of yourself & assistant, leaving the partition of it to you.
                  
               